Appeal from an order of the Supreme Court, Erie County (Eugene M. Fahey, J.), entered March 30, 2004. The order, insofar as appealed from, denied the cross motion of defendant Security Mutual Insurance Company to disqualify and remove plaintiffs counsel.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Fahrenholz v Security Mut. Ins. Co. (13 AD3d 1085 [2004]). Present—Green, J.P., Scudder, Gorski and Hayes, JJ.